Citation Nr: 0519500	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  98-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for status post closed 
fracture of the left ankle, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1962 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision that denied 
entitlement to an increased evaluation for a status post 
closed fracture of the left ankle.  An evaluation of 10 
percent was confirmed and continued.  By rating decision of 
January 2001, the RO granted a 20 percent evaluation for the 
residuals of the left ankle fracture.  This award was made 
effective from April 20, 1998, the date the veteran submitted 
his claim for an increased rating to VA.  The veteran 
continued his appeal.

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) from the Board in August 2003.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

In May 2004, the Board remanded this case to the Agency of 
Original Jurisdiction (AOJ) for development of the evidence.  
The case has now returned for appellate consideration.


FINDINGS OF FACT

The residuals of the veteran's status post closed fracture of 
the left ankle are manifested by no more than marked 
limitation of motion.


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 20 
percent disabling, for status post closed fracture of the 
left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in July 2001 and May 2004.  By means of these letters, 
the appellant was told of the requirements to establish 
entitlement to an increased evaluation of his left ankle 
disability.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The appellant was apprised of the 
evidence considered by VA and the applicable laws and 
regulations in the Statement of the Case (SOC) issued in 
November 1998 and the Supplemental Statements of the Case 
(SSOC) issued in July 1999, October 2000, February 2001, 
February 2003, and April 2005.  The SOC and SSOCs informed 
him of applicable law and regulations, the evidence reviewed 
in connection with his claim by VA, and the reasons and bases 
for VA's decision.  The initial adverse determination in this 
appeal was issued in July 1998, prior to the enactment of the 
VCAA.  Thus, it was impossible for VA to provide the 
appropriate VCAA notification prior to this adverse decision.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in July 
2001 and May 2004.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with multiple VA compensation 
examinations in April 1998, May 1998, October 2000, and 
December 2004.  These examinations noted accurate medical 
histories, detailed findings on examination, and the 
appropriate diagnoses and opinions.  The VA examiner of 
December 2004 clearly indicated that he had reviewed the 
medical history in the claims file in preparation of his 
report and provided the appropriate opinions regarding 
additional functional loss due to pain on motion and during 
periods of symptomatic exacerbation.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board concludes that these examinations are adequate for 
rating purposes.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran's service, VA, and private treatment records have 
been obtained and incorporated into the claims file.  VA has 
requested that the veteran identify and/or submit release 
forms in order to obtain pertinent medical evidence in its 
letters of July 2001 and May 2004.  In June 2004, the veteran 
notified VA that he had no additional evidence to submit in 
support of his claim.  The veteran was afforded a hearing 
before a VLJ in August 2003 and a transcript of this hearing 
has been placed in the claims file.  Therefore, the Board 
concludes that all pertinent evidence regarding the issue 
decided below has been obtained and incorporated into the 
claims file.  

In May 2004, the Board remanded this issue to the AOJ for 
development of the evidence.  The AOJ was requested to ensure 
that all notification and assistance requirements of the VCAA 
have been complied with and to provide the veteran with a VA 
compensation examination.  The AOJ issued the letter of May 
2004 notifying the veteran of its duty to assist in 
compliance with the VCAA.  The requested VA compensation 
examination was obtained in December 2004.  The AOJ 
readjudicated the issue on appeal and provided notification 
to the veteran in the SSOC of April 2005.  Based on this 
evidence, the Board finds that the AOJ has fully complied 
with its remand instructions of May 2004 and these 
instructions do not provide any basis for further development 
or remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The veteran clearly indicated in a statement 
received in June 2004 that he was aware of his responsibility 
to submit pertinent evidence and that he did not have any 
further evidence to submit to VA.  The notification provided 
to the appellant in the letters, SOC, and SSOCs discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of the Left Ankle Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's status post closed fracture of the left ankle 
is currently rated 20 percent disabling effective from April 
20, 1998.  This disability was evaluated under VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5271.  Under Code 5271, marked limitation of motion in 
an ankle joint is assigned a 20 percent evaluation.  This is 
the highest evaluation authorized in the rating schedule for 
limitation of motion in an ankle joint.  The veteran has 
argued that his left ankle disability is worse than currently 
evaluated.  His representative has specifically argued that 
the veteran should be assigned a higher evaluation by analogy 
under the provisions of Code 5270 for ankylosis of the left 
ankle joint.  

The veteran has been assigned a 20 percent evaluation for 
limitation of motion of the left ankle.  This contemplates 
marked limitation of motion.  The evidence reflects that the 
veteran has pain on use, edema, limited motion, decreased 
strength, fatigue, and lack of endurance with repetitive use.

However, the 20 percent evaluation is the maximum evaluation 
for limitation of motion in an ankle joint.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997) (When a claimant is 
already receiving the maximum evaluation allowed under the 
applicable diagnostic criteria, consideration of functional 
loss due to pain or symptomatic flare up is not warranted.)  
In order to warrant an increased evaluation in the current 
case, the evidence would have to demonstrate fixation or 
ankylosis of the left ankle.  Our review reflects that the 
veteran retains range of motion in his left ankle, noted on 
the latest VA compensation examination in December 2004 to be 
from -10 degrees to 40 degrees in plantar flexion.  See 
38 C.F.R. § 4.71, Plate II.  The December 2004 examination 
clearly establishes that there is no ankylosis involved in 
the left ankle joint.

A review of the medical evidence reveals that retained motion 
in the left ankle is corroborated by previous examiners, to 
include numerous outpatient healthcare professionals and the 
VA examiners of April 1998 and October 2000.  These 
examinations establish that the veteran had retained motion 
in his left ankle since 1998, all be it with pain on motion, 
limitation of motion, weakness, edema, fatigue, and lack of 
endurance with repetitive use.  However, no medical examiner 
in the past decade and a half since VA received the veteran's 
claim for an increased rating has found that the ankle joint 
is fixed or ankylosed.  The radiological evidence since 1998 
also has not reported any evidence of ankylosis in the left 
ankle.

Based on this overwhelming medical evidence, the Board finds 
that an increased schedular evaluation is not authorized.  
However, the veteran has, in effect, claimed that his left 
ankle disability should be entitled to an extra-schedular 
evaluation.  

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

There is no lay or medical evidence that the veteran's left 
ankle disability has resulted in frequent periods of 
hospitalization in recent years.  The veteran has claimed 
that his left ankle disability forced him to quit his work as 
a longshoreman in 1998.  However, the veteran has not 
presented any evidence to corroborate that his ankle 
disability is the cause of any loss of employment.  A VA 
psychiatric examiner in May 1998 appears to associate the 
veteran's inability to work with his service-connected 
psychiatric disability.  In fact, the RO awarded the veteran 
a total disability evaluation due to individual 
unemployability primarily based on the symptomatology 
associated with the psychiatric disorder.  While the 
veteran's left ankle disability has resulted in interference 
with his industrial ability; there is little lay or medical 
evidence that this level of disability is not fully 
contemplated by the rating schedule.  Thus, the Board finds 
that the left ankle disability does not present such an 
exceptional or unusual disability picture that it would 
render the application of the schedular criteria impractical.  

Based on the above analysis, the preponderance of the 
evidence is against a higher evaluation for the residuals of 
the veteran's left ankle fracture.  While the appellant is 
competent to report symptoms, a preponderance of the medical 
findings do not support a higher evaluation.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment, diagnosis, and 
etiology of a disability, than the lay statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased evaluation, in excess of 20 
percent disabling, for status post closed fracture of the 
left ankle is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


